 1
                                                                     FILED IN THE
 2                                                               U.S. DISTRICT COURT
                                                           EASTERN DISTRICT OF WASHINGTON

 3
                                                            Mar 11, 2019
 4                                                              SEAN F. MCAVOY, CLERK


 5
 6                        UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9
10 JASON GILES,                                   2:18-cv-00333-SAB
11                        Petitioner,

12        v.                                       ORDER DISMISSING
                                                   PETITION
13
     JERI BOWE,
14
                         Respondent.
15
16
17        By Order filed January 11, 2019, the Court directed Petitioner, then a
18 prisoner at the Clallam Bay Corrections Center, to show cause why his pro se
19 Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28
20 U.S.C. § 2254 should not be dismissed as time-barred. ECF No. 7. The Court was
21 notified of Petitioner’s transfer to the Stafford Creek Corrections Center, and the
22 Order to show cause was regenerated and provided to Petitioner at that location on
23 January 14, 2019.
24        Plaintiff did not comply with the Court’s directive and has filed nothing
25 further in this action. The Court construes this lack of response as Petitioner’s
26 consent to the dismissal of this action.
27 //
28 //

     ORDER DISMISSING PETITION -- 1
 1        Therefore, for the reasons set forth in the Order to Show Cause, ECF No. 7,
 2 IT IS ORDERED the Petition is DISMISSED with prejudice as time-barred
 3 under 28 U.S.C. § 2244(d).
 4        IT IS SO ORDERED. The Clerk of Court shall enter this Order, enter
 5 judgment, provide copies to Petitioner, and CLOSE this file. The Court certifies
 6 there is no basis upon which to issue a certificate of appealability. 28 U.S.C. §
 7 2253(c); Fed. R. App. P. 22(b).
 8        DATED this 11th day of March 2019.
 9
10
11
12
13
14
15
16                                                Stanley A. Bastian
17
                                              United States District Judge
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING PETITION -- 2
